Citation Nr: 1545235	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-50 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1969 to May 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to an increased rating for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities render him unable to follow substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a), 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to total disability based on individual unemployability.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

The Veteran filed his current claim in October 2006.  At that time, he was assigned the following ratings for his service-connected disabilities

* 30 percent for PTSD
* 20 percent for diabetes mellitus, type 2
* 10 percent for peripheral neuropathy of the left upper extremity
* 10 percent for neuropathy of the right foot
* 10 for tinnitus
* 10 percent for peripheral neuropathy of the left lower extremity
* And additional noncompensable ratings for left foot hallux valgus, right ear hearing loss, and erectile dysfunction.

Under the combined ratings table, these assigned ratings equate to a total disability rating of 70 percent, including the bilateral factor.  38 C.F.R. § 4.25, Table I.

Additionally, because the Veteran's neuropathy of the left upper extremities, right foot, and left lower extremity all stem from his diabetes mellitus, these ratings shall be considered as "one disability" for purposes of determining threshold scheduled TDIU criteria.  38 C.F.R. § 4.16(a).  

Therefore, because the Veteran has "one disability" ratable at 40 percent and a total disability rating of 70 percent, he meets the schedular criteria for TDIU.  Accordingly, entitlement to TDIU is warranted if the Veteran is unable to secure and follow substantially gainful occupation by reason of his service-connected disabilities.  As will be discussed below, TDIU is granted.


The Veteran attended two years of college.  In the Army, his primary specialty was as field wireman.  After service, he worked in a steel manufacturing plant until 2001, when he reports he had to retire due to pain from his service-connected left knee.  

The evidence supports the Veteran's contentions that he became unemployable in the early 2000s due, at least in part, to his service-connected disabilities.  For example, in a February 2008 VA examination, the examiner opined his service-connected left knee "clearly makes him unable to do physical work."  Additionally, in a November 2008 letter the Veteran's mental health care provider opined his service-connected PTSD caused "significant" occupational impairment, suggesting the Veteran would also be unable to perform sedentary employment.  

Therefore, affording the Veteran all benefit of the doubt, he is unable to secure and follow substantially gainful occupation due to his service-connected disabilities, including his left knee, diabetes mellitus, and PTSD.  Accordingly, TDIU is granted.


ORDER

Entitlement to total disability based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is also seeking an initial rating in excess of 30 percent for his service-connected PTSD.  In an October 2011 letter, the Veteran's therapist indicated he had received routine PTSD support group and individual therapy sessions at the Birmingham Vet Center from 2006 to 2010.  Unfortunately, these relevant records are not yet included in the claims file.  Accordingly, remand is required to obtain these records.
Additionally, the most recent VA treatment records are from approximately 2010, or around five years ago.  Therefore, updated VA treatment records should also be obtained upon remand.

Finally, the most recent VA examination regarding the Veteran's PTSD is from 2009, or nearly six years ago.  Evidence included in the claims file suggests his PTSD has worsened since his most recent examination.  For example, in a September 2011 letter the Veteran's wife indicated he was forgetful, didn't trust others, and frequently repeated himself, symptoms which were not reflected in his 2009 examination.  Therefore, an updated VA examination should also be provided upon remand.

As discussed above, TDIU has been granted for the entire period on appeal.  Accordingly, if the Veteran no longer wishes to pursue his appeal for an increased rating for PTSD, he may submit a written request to withdraw at any point, and no further actions will be required upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following relevant medical records and associate them with the claims file:

* All available records from the Birmingham Vet Center, including mental health records from 2006 through 2010

* Obtain all available VA treatment records, including from the medical center in Birmingham, since 2010 and associate them with the claims file

2.  Review any and all evidence obtained.  Undertake any additional development deemed necessary, including the procurement of a VA examination.   

3.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


